Title: To John Adams from William Short, 5 September 1785
From: Short, William
To: Adams, John


          
            Sir
            The Hague Septr. 5th. 1785
          
          Your Letter of the 30th arrived here on Saturday so that tomorrow’s Post is the first by which it is possible to inclose what you desire— I had been decieved in supposing that you had only had a Copy of the English Part of the Treaty taken, & for that Reason did not send you a List of the Errata with my first Letter— They are at present forwarded Sir & I have only to regret that you do not recieve them sooner. You will see that in the two Copies of the Treaty there are different Errata. I know not which is the one that Mr. Storer followed but suppose it will be easily discovered by a Comparison— I am very sorry that those Faults have been admitted by the Amanuensis as it must efface the Original in some Measure to correct them.
          No Answer has as yet come from Mr. Jefferson, so that I think it probable he has waited until he could consult with you on the Subject.
          
          I have this Moment Sir recieved Information from the Baron de Thulemeier that his Court permits him to recieve the Treaty in English & French but instructs him only to exchange for it an Exemplaire in French— The Baron mentions that recieving the Treaty in the two Languages is a Concession on the Part of his Majesty the K of P—& he hopes we will be induced to accept in Exchange what alone he is authorized to offer.— But this is no more than what the Baron offered to do at our first Interview so that his Powers on this Subject have not been enlarged in Consequence of his writing to Berlin since my Arrival here.— Thus circumstanced Sir I rather suppose it will be necessary to cede this Point—although I shall do it with Reluctance & not without trying other Means as it seems to be desired by you to have the Treaty exchanged in the two Languages.
          I am extremely sorry to hear of your Indisposition, as I assure you Sir I feel in common with every good Citizen of America an earnest Concern for your present Health, & join your Friends in Wishes for your constant Happiness.
          I have the Honor to be with Sentiments of the great- / est Respect / Your Excellency’s / most obedient & most humble Servant
          
            W Short
          
        